 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 1 of 26 Pageid#: 1




                    IN THE UNITED STATES DISTRICT COURT         OCT 15 2020
                     FOR WESTERN DISTRICT OF VIRGINIA
                             DANVILLE DIVISION

MELVIN CLARK,                       )
                                    )
JAY N. BUSEY,                       )
                                    )
KELLY S. CAIN,                      )       Civil Action No. ________________
                                                              4:20CV00063
                                    )
JESSE V. CANNADAY,                  )       JURY TRIAL DEMANDED
                                    )
CHARLES WILLIAM CUBBERLEY,          )
JR.,                                )
                                    )
CALVERT FULCHER, JR.,               )
                                    )
HERMAN ELLSWORTH HALEY, JR.         )
                                    )
JOHN W. JOHNSON,                    )
                                    )
DAVE P. MADDOX,                     )
                                    )
DOUG I. PAYNE,                      )
                                    )
WILLIAM G. PERDUE,                  )
                                    )
WILLIAM A. SIBBICK, JR.,            )
                                    )
ROBERT J. SMITH,                    )
                                    )
ALEXANDER TEGLAS, JR.,              )
                                    )
ROBERT ANTHONY VANORE,              )
                                    )
LARRY E. WEBB, JR.,                 )
                                    )
And                                 )
                                    )
JOHN HART MATTHEWS, TRUSTEE         )
OF THE JOHN CRAIG MATTHEWS          )
1998 IRREVOCABLE TRUST,             )
                                    )
      Plaintiffs,                   )
                                    )
v.                                  )

                                     1
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 2 of 26 Pageid#: 2




                                        )
STANLEY FURNITURE COMPANY               )
LLC,                                    )
                                        )
      Serve: Delaware Corporation       )
             Organizers, Inc.           )
             Registered Agent           )
             P.O. Box 1347              )
             1201 North Market Street   )
             Floor 18                   )
             Wilmington, DE 19801       )
                                        )
STANLEY INTERIORS                       )
CORPORATION DEFERRED                    )
COMPENSATION CAPITAL                    )
ENHANCEMENT PLAN,                       )
                                        )
      Serve: Delaware Corporation       )
             Organizers, Inc.           )
             Registered Agent           )
             P.O. Box 1347              )
             1201 North Market Street   )
             Floor 18                   )
             Wilmington, DE 19801       )
                                        )
STONE & LEIGH, LLC,                     )
                                        )
      Serve: Richard Gossett            )
      633 Chestnut St                   )
      Suite 1900                        )
      Chattanooga, TN 37450             )
                                        )
And                                     )
                                        )
SUPPLEMENTAL RETIREMENT                 )
PLAN OF STANLEY FURNITURE               )
COMPANY, INC.,                          )
                                        )
      Serve: Richard Gossett            )
      633 Chestnut St                   )
      Suite 1900                        )
      Chattanooga, TN 37450             )
                                        )
      Defendants.                       )




                                        2
    Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 3 of 26 Pageid#: 3




                                             COMPLAINT

        COME NOW Plaintiffs Melvin Clark; Jay N. Busey; Kelly S. Cain; Jesse V. Cannaday;

Charles William Cubberley, Jr.; Calvert Fulcher, Jr.; Herman Ellsworth Haley, Jr.; John W.

Johnson; Dave P. Maddox; Doug I. Payne; William G. Perdue; William A. Sibbick, Jr.; Robert J.

Smith; Alexander Teglas, Jr.; Robert Anthony Vanore; Larry E. Webb, Jr.; and John Hart

Matthews, Trustee of the John Craig Matthews 1998 Irrevocable Trust, and file their Complaint

against Defendants Stanley Furniture Company LLC, Stanley Interiors Corporation Deferred

Compensation Capital Enhancement Plan, Stone & Leigh, LLC, and Supplemental Retirement

Plan of Stanley Furniture Company, Inc., and in support thereof set forth the following:

                                           INTRODUCTION

        1.      Plaintiffs are all former and retired employees of Stanley Furniture Company, Inc.,1

who were participants of the Stanley Interiors Corporation Deferred Compensation Capital

Enhancement Plan DCP , which is attached hereto as Exhibit A and incorporated by reference.

        2.      Certain Plaintiffs were also participants of the Supplemental Retirement Plan of

Stanley Furniture Company, Inc.              E      , which is attached hereto as Exhibit B and

incorporated by reference; and the Stanley Retirement Plan or

which is attached hereto as Exhibit C and incorporated by reference.

        3.      Plaintiffs participating in the DCP deferred certain amounts of their compensation

and thereby became entitled to annual payments, to be paid on January 2 of each year, following

their retirement. The amounts varied according to factors such as retirement age and the

compensation deferred by the employee.




1
        Prior to on or about November 9, 1992, Stanley Furniture Company, Inc. was known as Stanley Interiors
Corporation. Now, Stanley Furniture Company, Inc. is known as HG Holdings, Inc.

                                                     3
  Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 4 of 26 Pageid#: 4




       4.      Plaintiffs participating in the SERP were entitled to monthly retirement benefits

calculated by subtracting the benefit they were entitled to under the BRP from the benefit they

would have been entitled to under the BRP without regard to certain Internal Revenue Code

provisions; the benefit they were entitled to under the BRP varied according to factors such as

average compensation and years of service.

       5.      On March 2, 2018, Defendant Stanley Furniture Company LLC became Stanley

Furniture Company, Inc.                                , and thereafter became responsible for the

administration of the DCP and SERP; at that point, administration of both Plans was limited to the

payment of monies owed because all participants, including Plaintiffs, were retired and neither the

DCP nor the SERP were open to additional participants.

       6.      On September 6, 2018, Stanley Furniture Company LLC sold certain assets to

Defendant Stone & Leigh, LLC. As part of this sale, Stone & Leigh, LLC took over obligations

for the SERP, while Stanley Furniture LLC retained obligations for the DCP.

       7.      Since Stanley Furniture Company LLC began administering the DCP, Plaintiffs

have not been paid what they are owed under the DCP.

       8.      In 2019, Stanley Furniture Company LLC failed to pay Plaintiffs the full amount

of what they were owed, instead spreading out fractional payments throughout that year, totaling

just 5/8 or 62.5% of the amounts owed.

       9.      In 2020, Stanley Furniture Company LLC failed to pay Plaintiffs the full amount

of what they were owed (as well as the amount still due for 2019), instead only paying a small

fraction of what was owed in August 2020.




                                                4
  Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 5 of 26 Pageid#: 5




       10.     Stanley Furniture Company LLC has repeatedly assured Plaintiffs that it will pay

what Plaintiffs are owed under the DCP but has repeatedly failed to live up to those assurances,

such that it has for all practical purposes repudiated any further obligation to Plaintiffs.

       11.     Similarly, since May 2020, Stone & Leigh, LLC has failed to pay Plaintiffs the

monthly benefits they are owed under the SERP.

       12.     Therefore, Plaintiffs have brought this action under the Employee Retirement

                                                              et seq., to (1) recover the benefits owed

to them under the DCP and SERP; (2) enforce their rights under the DCP and SERP; and (3) clarify

their rights to future benefits under the DCP and SERP.

       13.     In the alternative, to the extent the DCP is not governed by ERISA, Plaintiffs bring

common law claims of breach of contract against Stanley Furniture Company LLC to recover past,

present, and future damages for the breaches of the individual agreements made pursuant to the

DCP as described herein.

                                             PARTIES

       14.                                        is a natural person and resident of Virginia.

       15.     Plaintiff Jay N. Busey                                                  Texas.

       16.     Plaintiff Kelly S. Cain

       17.     Plaintiff Jesse V. Cannaday

Virginia.

       18.     Plaintiff Charles William Cubberley, Jr.

resident of North Carolina.

       19.     Plaintiff Calvert Fulcher, Jr.                                                     North

Carolina.



                                                  5
  Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 6 of 26 Pageid#: 6




       20.     Plaintiff Herman Ellsworth Haley, Jr.

Virginia.

       21.     Plaintiff John W. Johnson

       22.     Plaintiff Dave P. Maddox

       23.     Plaintiff Doug I. Payne

       24.     Plaintiff William G. Perdue

       25.     Plaintiff William A. Sibbick, Jr.

Virginia.

       26.     Plaintiff Robert J. Smith

       27.     Plaintiff Alexander Teglas, Jr.                                                  North

Carolina.

       28.     Plaintiff Robert Anthony Vanore

North Carolina.

       29.     Plaintiff Larry E. Webb, Jr.                                                     North

Carolina.

       30.     Plaintiff John Hart Matthews       H. Matthews      is the trustee for the John Craig



                   was a participant in the DCP who died on February 21, 2019, after the

still-unpaid 2019 benefit payment to C. Matthews became due; the remainder of such benefits are

now owed to the Matthews Trust.

       31.     Plaintiffs join in this single action together, pursuant to Rule 20 of the Federal Rules

of Civil Procedure, because they assert relief severally with respect to or arising out of the same




                                                  6
  Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 7 of 26 Pageid#: 7




transaction, occurrence, or series of transactions or occurrences, and questions of law or fact

common to all plaintiffs will arise in this action.

        32.    Defendant Stanley Furniture Company LLC is a Delaware limited liability

company with its principal place of business in North Carolina.

        33.    Upon information and belief, the sole member of Stanley Furniture Company LLC

is Walter Blocker, a resident of the nation of Vietnam.

        34.    Defendant Stanley Interiors Corporation Deferred Compensation Capital

Enhan                 Defendant DCP       is an employee benefit plan that, pursuant to 29 U.S.C. §

1132(d), may be sued in its own name as an entity.

        35.    Defendant Stone & Leigh, LLC is a Tennessee limited liability company with its

principal place of business in North Carolina. The Manager of Stone & Leigh, LLC, Matthew W.

Smith, was formerly the interim CEO of Stanley Furniture Company, Inc. (now called HG

Holdings, Inc.).

        36.    Defendant Supplemental Retirement Plan of Stanley Furniture Company, Inc.

( Defendant SERP

sued in its own name as an entity.

        37.    Plaintiffs join their claims against Defendants, pursuant to Rule 20 of the Federal

Rules of Civil Procedure, because:

               a.      Plaintiffs assert rights to relief against Stanley Furniture Company LLC and

        Defendant DCP jointly and severally; against Stone & Leigh, LLC and Defendant SERP

        jointly and severally; and against (a) Stanley Furniture Company LLC and Defendant DCP

        and (b) Stone & Leigh, LLC and Defendant SERP severally;




                                                      7
  Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 8 of 26 Pageid#: 8




               b.                                    Defendants arise out of the same series of

       transactions or occurrences, including but not limited to their employment with and the

       prior establishment and administration of the DCP and SERP by Stanley Furniture

       Company, Inc.; and

               c.      Questions of law or fact common to all Defendants will arise in the action,

       including but not limited                                         ation in and administration

       by Stanley Furniture Company, Inc., the administration of the DCP and SERP by

       Defendants, and whether Plaintiffs are entitled under ERISA to benefits pursuant to the

       DCP and SERP and their former employment with Stanley Furniture Company, Inc.

                                   JURISDICTION AND VENUE

       38.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 with respect to

                                , because ERISA is a law of the United States.

       39.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1331 with respect

             common law claims, which are pled in the alternative, because such claims are so



       40.     Additionally, this Court has diversity jurisdiction pursuant to 28 U.S.C. §

1332(a)(2) with respect to Plaint                           pled in the alternative against Stanley

Furniture Company LLC, because there is complete diversity between Plaintiffs and Stanley

Furniture Company LLC.

       41.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial



Stanleytown, Henry County, Virginia, which is part of this judicial district.




                                                 8
  Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 9 of 26 Pageid#: 9




                                             FACTS

       42.     Stanley Furniture Company LLC traces its history to Stanley Furniture, a company



strong that the community around the factory developed into Stanleytown, Virginia.

       43.     By 1984, Stanley Furniture had become Stanley Interiors Corporation.

       44.     On or about November 9, 1992, Stanley Interiors Corporation changed its name to

Stanley Furniture Company, Inc.

       45.     On March 2, 2018, Stanley Furniture Company, Inc., sold substantially all of its

assets to Churchill Downs LLC, pursuant to the terms of an Asset Purchase Agreement.

       46.     As part of the asset sale, Churchill Downs LLC assumed responsibility for the

administration of the DCP and the SERP, which solely required paying the participants, who by

2018 had all retired or otherwise terminated their employment with Stanley Furniture, their entitled

benefits.

       47.

Agreement shall enure to the benefit of and bind Stanley Interiors Corporation, the Participants,

their successors, assignees, and personal representatives. If substantially all of the assets of the

Company are acquired by another corporation or entity . . . then the obligations created hereunder

                                                                             tions of the successor



       48.     After the asset sale described above, Stanley Furniture Company, Inc. changed its

name again, becoming HG Holdings, Inc.




                                                 9
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 10 of 26 Pageid#: 10




       49.     Churchill Downs LLC likewise changed its name and is now known as Stanley

Furniture Company LLC, doing business (as Stanley Furniture Company, Inc., did before it) as

Stanley Furniture.

       50.     On September 6, 2018, Stanley Furniture Company LLC sold certain assets to

Defendant Stone & Leigh, LLC. As part of this sale, a newly formed company, Stone & Leigh,

LLC, took over obligations for the SERP, while Stanley Furniture LLC retained the obligations

for the DCP.

       51.     The manager of Stone & Leigh, LLC is Matthew W. Smith, who was formerly the

interim CEO of Stanley Furniture Company, Inc. (now called HG Holdings, Inc.).

                                The Deferred Compensation Plan

       52.     In late 1985, Stanley Furniture Company, Inc. (then known as Stanley Interiors

Corporation) developed the DCP, to become effective January 1, 1986. The purpose of the DCP



       53.     At the time of its creation, the sole administrator of the DCP was an Administrative



       54.     The DCP allowed for eligible employees to defer a minimum amount of $10,000.00

                                                                                  two-year period,

which the DCP

       55.                                        began at least seven years before the employee

retired or left the company prior to attaining the age of 55.

       56.     The DCP provided for both pre-retirement and, as pertinent to this action,

post-retirement benefits to be paid on the January 2 of each year following retirement until death,

with a minimum of fifteen (15) payments.



                                                 10
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 11 of 26 Pageid#: 11




          57.    The value of the post-retirement benefits varied according to a strict formula that

requires no discretion on the part of the DCP Administrator. The full range of calculating annual

benefit payments is contained in Section 6 of the DCP, which is attached hereto as Exhibit A and

incorporated by reference. By way of example, if an employee left the company for reasons other

than death after attaining age 65, the employee would receive an annual benefit of twice the amount

of compensation deferred if, at the start of the cycle, he or she was less than age 46; the exact

amount of compensation deferred if, at the start of the cycle, he or she was between age 50 and

age 52; and half the amount of compensation deferred if, at the start of the cycle, he or she was

age 54.

          58.    In order to receive the benefits described above, the DCP allowed eligible



Interiors Corporation.

          59.    Plaintiffs, among others, entered into such Agreements, which were all boilerplate

and expressly incorporated by reference the DCP. They differed only in the name of the party to

the Agreement, the monetary amounts deferred, and designation of beneficiaries.

          60.    Plaintiffs deferred compensation in varying amounts, and all of their respective

                 the DCP vested.

          61.    At varying points in time, Plaintiffs all retired from or otherwise terminated their

employment relationship with Stanley Interiors Corporation, which in 1993 changed its name to

Stanley Furniture Company, Inc., such that the Plaintiffs became entitled to retirement benefits

under the DCP as follows:

                 a.        Clark is entitled to an annual payment, to be paid on January 2 of each year,

          of $19,200.00.



                                                    11
Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 12 of 26 Pageid#: 12




           b.        Busey is entitled to an annual payment, to be paid on January 2 of each year,

    of $10,000.00.

           c.        Cain is entitled to an annual payment, to be paid on January 2 of each year,

    of $10,000.00.

           d.        Cannaday is entitled to an annual payment, to be paid on January 2 of each

    year, of $17,000.00.

           e.        Cubberley is entitled to an annual payment, to be paid on January 2 of each

    year, of $10,000.00.

           f.        Fulcher is entitled to an annual payment, to be paid on January 2 of each

    year, of $17,400.00.

           g.        Haley is entitled to an annual payment, to be paid on January 2 of each year,

    of $22,800.00.

           h.        Johnson is entitled to an annual payment, to be paid on January 2 of each

    year, of $27,354.24.

           i.        Maddox is entitled to an annual payment, to be paid on January 2 of each

    year, of $10,000.00.

           j.        Payne is entitled to an annual payment, to be paid on January 2 of each year,

    of $12,000.00.

           k.        Perdue is entitled to an annual payment, to be paid on January 2 of each

    year, of $11,520.83.

           l.        Sibbick is entitled to an annual payment, to be paid on January 2 of each

    year, of $10,000.00.




                                              12
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 13 of 26 Pageid#: 13




                m.       Smith is entitled to an annual payment, to be paid on January 2 of each year,

        of $10,000.00.

                n.       Teglas is entitled to an annual payment, to be paid on January 2 of each

        year, of $10,000.00.

                o.       Vanore is entitled to an annual payment, to be paid on January 2 of each

        year, of $22,000.00.

                p.       Webb is entitled to an annual payment, to be paid on January 2 of each year,

        of $34,800.00.

                q.       C. Matthews is entitled to an annual payment, to be paid on January 2 of

        each year, of $17,500.00.

        62.     On January 2, 2019, Plaintiffs were surprised to find that, unlike in previous years,

they did not receive their annual retirement payments from Stanley Furniture.

        63.     On January 15, 2019, Richard Ledger, the CEO of Stanley Furniture Company

LLC, sent a letter to all participants of the

you of our intention



        64.     By February 15, 2019, Plaintiffs had still not received their annual retirement

payments.

        65.     That same day, Adam Tilley, President of Stanley Furniture Company LLC,

emailed Plaintiffs Cubberley and Busey, indicating that Stanley Furniture Company LLC had



progress.




                                                  13
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 14 of 26 Pageid#: 14




        66.    On February 27, 2019, Mr. Ledger sent a letter to all participants of the DCP,

including Plaintiffs, writing that Stanley Furniture Company LLC was unable to make the annual

retirement payments owed to Plan participants,                                   unforeseen timing



        67.    That same day, Stanley Furniture Company LLC made a partial payment (1/4 or

25%) of the annual retirement payments owed to Plan participants, including Plaintiffs.

        68.    In his letter of February 27, 2019, Mr. Ledger promised that Stanley Furniture

Company LLC would make additional payments on or before March 15, March 29, and April 14,

at which point the payment would be made in full.

        69.    However, by the end of 2019, Stanley Furniture Company LLC had paid only 5/8

or 62.5% of the annual retirement payments owed to Plan participants, including Plaintiffs, for that

year.

        70.    Thus, 3/8 or 37.5% of the 2019 annual retirement payments owed to Plan

participants, including Plaintiffs, remains due.

        71.    On January 2, 2020, Plaintiffs did not receive their newly due annual retirement

payments from Stanley Furniture.

        72.    When Plaintiffs attempted to address the issue of the 2019 and 2020 annual

retirement payments still owed to them with representatives of Stanley Furniture Company LLC

including Mr. Ledger, Mr. Tilley, and Chairman Walter Blocker        these representatives became

evasive and uncommunicative.

        73.    On July 14, 2020, Mr. Ledger sent a letter to all participants of the DCP, including




                                                   14
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 15 of 26 Pageid#: 15




       74.      In his letter, Mr. Ledger gave no indication that the 2019 and 2020 annual

retirement payments still owed to Plaintiffs would be forthcoming in a timely fashion, if at all, nor

any indication that the annual retirement payments due to Plaintiffs in subsequent years (2021,

2022, etc.) would be paid as they became due.

       75.      Instead, Mr. Ledger merely stated that Stanley Furniture Company LLC would

make a small payment to Plan participants, including Plaintiffs, on August 15.

       76.      On or about August 15, 2020, Stanley Furniture Company LLC issued small

payments to Plan participants, including Plaintiffs, representing just a fraction of the amounts owed

to them. Specifically, Stanley Furniture Company LLC provided $500.00 to all Plaintiffs except

for Plaintiff Clark, who received a payment of $479.12; Plaintiff Cannaday, who received a

payment of $359.44; Plaintiff Haley, who received a payment of $489.92; Plaintiff Johnson, who

received a payment of $497.50; and Plaintiff Maddox, who received a payment of $479.17.

       77.      As of the date of the filing, Plaintiffs are collectively owed $347,610.57, pursuant

to the DCP and the individual agreements entered into by

predecessor and Plaintiffs, which incorporated the DCP. Individually, Plaintiffs are owed the

following amounts:

             a. Clark is owed $25,920.88.

             b. Busey is owed $13,250.00.

             c. Cain is owed $13,250.00.

             d. Cannaday is owed $23,015.56.

             e. Cubberley is owed $13,250.00.

             f. Fulcher is owed $23,425.00.

             g. Haley is owed $30,860.08.



                                                 15
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 16 of 26 Pageid#: 16




             h. Johnson is owed $37,114.58

             i. Maddox is owed $13,270.83

             j. Payne is owed $16,000.00.

             k. Perdue is owed $15,341.14.

             l. Sibbick is owed $13,250.00.

             m. Smith is owed $13,250.00.

             n. Teglas is owed $13,250.00.

             o. Vanore is owed $29,750.00.

             p. Webb is owed $47,350.00.

             q. H. Matthews/Matthews Trust is owed $6,062.50.

       78.      Stanley Furniture Company LLC has made no indication that the remaining 2019

and 2020 annual retirement payments still owed to Plaintiffs would be forthcoming in a timely

fashion, if at all, nor any indication that the annual retirement payments due to Plaintiffs in

subsequent years (2021, 2022, etc.) will paid as they become due.

       79.      Stanley Furniture Company LLC has essentially repudiated its obligation to make

annual payments to Plaintiffs pursuant to the DCP and the individual agreements entered into by



       80.      In the future, and as long as they remain alive, Plaintiffs (with the exception of H.

Matthews/Matthews Trust) will be collectively owed $254,075.07 on January 2 of each year,

beginning in 2021. Individually, and as long as they remain alive, Plaintiffs (with the exception of

H. Matthews/Matthews Trust) will be owed the amounts indicated in paragraph 61 of this

Complaint on January 2 of each year, beginning in 2021.




                                                 16
    Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 17 of 26 Pageid#: 17




                                 The Supplemental Retirement Plan

        81.     Stanley Furniture Company, Inc. (then known as Stanley Interiors Corporation)

created the SERP, effective January 1, 1990, to restore certain retirement benefits to certain

participants in the BRP, including all Plaintiffs except Sibbick, Vanore, and H.

Matthews/Matthews Trust2                             , which were prospectively reduced as a result of

certain Internal Revenue Code provisions.

        82.     At the time of its creation, the sole administrator of the SERP was an Administrative

Committee, to be appointed by Stanley Interiors Corporatio                                  .

        83.     On March 2, 2018, Defendant Stanley Furniture Company LLC became Stanley

Furniture Company, Inc.

administration of the SERP.

        84.     On September 6, 2018, Stanley Furniture Company LLC sold certain assets to

Defendant Stone & Leigh, LLC. As part of this sale, Stone & Leigh, LLC took over obligations

for the SERP, while Stanley Furniture LLC retained obligations for the DCP.

        85.     The SERP provided supplemental retirement income to Participants, including all

SERP Plaintiffs, calculated by subtracting the benefit they were entitled to under the BRP from

the benefit they would have been entitled to under the BRP without regard to certain Internal

Revenue Code provisions. The benefit they were entitled to under the BRP varied according to

factors such as average compensation and years of service.

        86.     Such supplemental retirement income commenced in accordance with the BRP,

which provides that, upon reaching retirement age, participants would receive a benefit payment

each month.


2
        C. Matthews was a participant in the SERP. However, due to his death, SERP payments are no longer owed
to H. Mathews/Matthews Trust.

                                                     17
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 18 of 26 Pageid#: 18




        87.   At varying points in time, Plaintiffs all retired from or otherwise terminated their

employment relationship with Stanley Interiors Corporation, which in 1993 changed its name to

Stanley Furniture Company, Inc., such that all SERP Plaintiffs became entitled to retirement

benefits under the SERP as follows:

              a.     Clark is entitled to a monthly payment of $215.93.

              b.     Busey is entitled to a monthly payment of $102.12.

              c.     Cain is entitled to a monthly payment of $174.69.

              d.     Cannaday is entitled to a monthly payment of $521.10.

              e.     Cubberley is entitled to a monthly payment of $683.48.

              f.     Fulcher is entitled to a monthly payment of $713.19

              g.     Haley is entitled to a monthly payment of $736.99

              h.     Johnson is entitled to a monthly payment of $760.48

              i.     Maddox is entitled to a monthly payment of $162.30.

              j.     Payne is entitled to a monthly payment of $256.34.

              k.     Perdue is entitled to a monthly payment of $114.36.

              l.     Smith is entitled to a monthly payment of $265.06.

              m.     Teglas is entitled to a monthly payment of $144.26.

              n.     Webb is entitled to a monthly payment of $1,315.63.

        88.   Since becoming obligated to make the monthly SERP payments, Stone & Leigh,

LLC paid the monthly SERP payment to all SERP Plaintiffs through the payments due for May

2020.

        89.   On June 2, 2020, the Manager of Stone & Leigh, LLC, Matthew W. Smith, sent a

letter to all participants of the SERP, acknowledging that the monthly SERP payments due at the



                                               18
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 19 of 26 Pageid#: 19




end of May 2020 were not made, but offered no indication of when such SERP payments would

be made.

       90.    In addition to the payments due in May 2020, Stone & Leigh, LLC has failed to

make the monthly SERP payments due in June, July, August, September, and October 2020.

       91.    Stone & Leigh, LLC has made no indication as to when the May, June, July,

August, September, and October 2020 SERP payments will be made or as to when the monthly

SERP payments will resume.

       92.    All SERP Plaintiffs are collectively owed $36,995.58, pursuant to the SERP,

representing six outstanding monthly payments (May through October of 2020). Individually, all

SERP Plaintiffs are owed the following amounts, representing six unpaid monthly payments (May

through October of 2020):

              a.     Clark is owed $1,295.58.

              b.     Busey is owed $612.72

              c.     Cain is owed $1,048.14.

              d.     Cannaday is owed $3,126.60.

              e.     Cubberley is owed $4,100.88.

              f.     Fulcher is owed $4,279.14

              g.     Haley is owed $4,421.94.

              h.     Johnson is owed $4,562.88.

              i.     Maddox is owed $973.80.

              j.     Payne is owed $1,538.04.

              k.     Perdue is owed $686.16.

              l.     Smith is owed $1,590.36.



                                               19
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 20 of 26 Pageid#: 20




               m.      Teglas is owed $865.56.

               n.      Webb is owed $7,893.78.

       93.     Stone & Leigh, LLC has essentially repudiated its obligation to make monthly

payments to Plaintiffs pursuant to the SERP.

       94.     In the future, and as long as they remain alive, all SERP Plaintiffs will be

collectively owed $6,165.93 for November 2020 and each month thereafter. Individually, and as

long as they remain alive, all SERP Plaintiffs will be owed the amounts indicated in paragraph 87

of this Complaint for November 2020 and each month thereafter.

                                     CAUSES OF ACTION

                 COUNT ONE VIOLATION OF ERISA - 5,921,214.28)
        (Against Defendant Stanley Furniture Company LLC and Defendant DCP)

       95.     Plaintiffs incorporate by reference the preceding paragraphs of this Complaint.

       96.     The DCP                                          the Employee Retirement Income

                                 , 29 U.S.C. § 1002.

       97.     Pursuant to the DCP, Plaintiffs were and are entitled to an annual benefit payment

in the amounts specified in paragraph 61 of this Complaint.

       98.                               benefits under the DCP is subject to enforcement under

ERISA, 29 U.S.C. § 1132(a)(1)(B).

       99.     Stanley Furniture Company LLC has breached its obligations to Plaintiffs under the

DCP by not paying the full benefit owed to Plaintiffs for the years 2019 and 2020.

       100.    By its acts and statements, Stanley Furniture Company LLC has further indicated

that the benefit owed to Plaintiffs (with the exception of H. Matthews/Matthews Trust) for the year

2021 and subsequent years will not be paid timely, if at all.




                                                 20
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 21 of 26 Pageid#: 21




       101.    Pursuant to 29 U.S.C. § 1132(a)(1)(B), Plaintiffs demand to enforce their rights

under the terms of the DCP and recover the benefits due to them under the terms of the DCP, for

the amounts indicated in paragraph 77 of this Complaint.

       102.    Pursuant to 29 U.S.C. § 1132(a)(1)(B), Plaintiffs demand to clarify their rights to

future benefits under the terms of the DCP, for the amounts indicated in paragraph 80 of this

Complaint.

       103.    Pursuant to 29 U.S.C. § 1132(g), Plaintiffs demand compensation for their



                       COUNT TWO BREACH OF CONTRACT
                             (In the Alternative to Count One)
                   (Against Defendant Stanley Furniture Company LLC)

       104.    Plaintiffs incorporate by reference the preceding paragraphs of this Complaint.

       105.    Plaintiffs assert this common law claim for breach of contract in the alternative, in

the event that this Court finds that the DCP                                            ERISA, 29

U.S.C. § 1002, and/or that the DCP and the individual agreements entered into by Stanley Furniture

                                                                     the DCP, are not subject to

enforcement under ERISA.

       106.

predecessor and Plaintiffs, which incorporated the DCP, were valid and binding contracts, in that

in consideration                         certain amounts of their compensation, Stanley Interiors

Corporation agreed to provide, among other things, post-retirement benefits to be paid on the

January 2 of each year following retirement until death, with a minimum of fifteen (15) payments,

for the amounts indicated in paragraph 61 of this Complaint.




                                                21
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 22 of 26 Pageid#: 22




       107.    Stanley Furniture Company LLC assumed responsibility for the administration of

the DCP pursuant to its asset purchase agreement and pursuant to the DCP, which provides:

terms and condition of this Plan and each Agreement shall enure to the benefit of and bind Stanley

Interiors Corporation, the Participants, their successors, assignees, and personal representatives. If

substantially all of the assets of the Company are acquired by another corporation or entity . . .




       108.    Plaintiffs performed their obligations under the individual agreements when

Plaintiffs deferred their compensation and such deferred payments vested.

       109.    Stanley Furniture Company LLC breached the individual agreements on January 2,

2019, when it failed to make the payments due to Plaintiffs for that year.

       110.    Stanley Furniture Company LLC breached the individual agreements again on

January 2, 2020, when it failed to make the payments due to Plaintiffs for that year.

       111.    Stanley Furniture Company LLC is in continuing breach of the individual

agreements because it has yet to pay the full amount of the payments due to Plaintiffs for the years

2019 and 2020.

       112.    Stanley Furniture Company LLC has essentially repudiated its obligation to make

annual payments to Plaintiffs pursuant to the DCP and the individual agreements entered into by

                                                                                      the DCP.

       113.    Consequently, for                                        breach of contract, Plaintiffs

demand as past and present damages the amounts indicated in paragraph 77 of this Complaint.

       114.    Plaintiffs, with the exception of H. Matthews/Matthews Trust, further demand

future damages in an amount to be determined at trial but no less than $5,000,000.00, collectively.



                                                 22
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 23 of 26 Pageid#: 23




          COUNT THREE VIOLATION OF ERISA - 29 U.S.C. § 1132(a)(1)(B)
            (Against Defendant Stone & Leigh, LLC and Defendant SERP)

       115.     Plaintiffs incorporate by reference the preceding paragraphs of this Complaint.

       116.                                                       the Employee Retirement Income

                                  , 29 U.S.C. § 1002.

       117.     Pursuant to the SERP, all SERP Plaintiffs were and are entitled to a monthly benefit

payment in the amounts specified in paragraph 87 of this Complaint.

       118.     Such                                               SERP is subject to enforcement

under ERISA, 29 U.S.C. § 1132(a)(1)(B).

       119.     Stone & Leigh, LLC has breached its obligations to such Plaintiffs under the SERP

by not paying the full benefit owed to Plaintiffs in May, June, July, August, September, and

October 2020.

       120.     By its acts and statements, Stone & Leigh, LLC has further indicated that the benefit

owed to such Plaintiffs for subsequent months will not be paid timely, if at all.

       121.     Pursuant to 29 U.S.C. § 1132(a)(1)(B), such Plaintiffs demand to enforce their

rights under the terms of the SERP and recover the benefits due to them under the terms of the

SERP, for the amounts indicated in paragraph 92 of this Complaint.

       122.     Pursuant to 29 U.S.C. § 1132(a)(1)(B), such Plaintiffs demand to clarify their rights

to future benefits under the terms of the SERP, for the amounts indicated in paragraph 87 of this

Complaint.

       123.     Pursuant to 29 U.S.C. § 1132(g), such Plaintiffs demand compensation for their



       WHEREFORE, Plaintiffs respectfully request:




                                                 23
Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 24 of 26 Pageid#: 24




 A.           For Count One, collective damages of $347,610.57 (as of the date of this filing),

 individually for the amounts indicated in paragraph 77 of this Complaint (as of the date of this

 filing), plus any additional damages which have accrued as of the time of trial, plus

 prejudgment interest;

 B.                                                                                         annual

 benefits under the DCP, for the amounts indicated in paragraph 80 of this Complaint;

 C.           For Count Two, in the alternative to Count One, collective damages of $347,610.57

 (as of the date of this filing), individually for the amounts indicated in paragraph 77 of this

 Complaint (as of the date of this filing), plus any additional damages which have accrued as of

 the time of trial, plus prejudgment interest, plus, for all Plaintiffs except H.

 Matthews/Matthews Trust, an amount to be determined at trial, but in any event no less than

 $5,000,000.00, collectively, for future damages;

 D.           For Count Three, for all SERP Plaintiffs, collective damages of $36,995.58 (as of

 the date of this filing), individually for the amounts indicated in paragraph 92 of this Complaint

 (as of the date of this filing), plus any additional damages which have accrued as of the time

 of trial, plus prejudgment interest;

 E.           For Count Three, for all SERP Plaintiffs, a declaratory judgment clarifying all

 applicable                                monthly benefits under the SERP, for the amounts

 indicated in paragraph 87 of this Complaint;

 F.           Reasonable a                                                                ; and

 G.           For such further relief as this Court deems just and proper.

 TRIAL BY JURY DEMANDED




                                               24
Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 25 of 26 Pageid#: 25




                                                   Respectfully submitted,

                                                   MELVIN CLARK,

                                                   JAY N. BUSEY,

                                                   KELLY S. CAIN,

                                                   JESSE V. CANNADAY,

                                                   CHARLES WILLIAM
                                                   CUBBERLEY, JR.,

                                                   CALVERT FULCHER, JR.,

                                                   HERMAN ELLSWORTH
                                                   HALEY,

                                                   JOHN W. JOHNSON,

                                                   DAVE P. MADDOX,

                                                   DOUG I. PAYNE,

                                                   WILLIAM G. PERDUE,

                                                   WILLIAM A. SIBBICK, JR.,

                                                   ROBERT J. SMITH,

                                                   ALEXANDER TEGLAS,
                                                   JR.,

                                                   ROBERT ANTHONY
                                                   VANORE,

                                                   LARRY E. WEBB, JR.,

                                                   And

                                                   JOHN HART MATTHEWS,
                                                   TRUSTEE OF THE JOHN
                                                   CRAIG MATTHEWS 1998
                                                   IRREVOCABLE TRUST




                                    25
 Case 4:20-cv-00063-TTC Document 1 Filed 10/15/20 Page 26 of 26 Pageid#: 26




                                                    By:   /s/ Daniel J. Martin
                                                            Of Counsel

John P. Fishwick, Jr. (VSB #23285)
John.Fishwick@fishwickandassociates.com
Carrol M. Ching (VSB # 68031)
Carrol.Ching@fishwickandassociates.com
Daniel J. Martin (VSB #92387)
Daniel.Martin@fishwickandassociates.com
Fishwick & Associates PLC
30 Franklin Road SW, Suite 700
Roanoke, Virginia 24011
(540) 345-5890 Telephone
(540) 345-5789 Facsimile

Counsel for Plaintiffs




                                          26
